Citation Nr: 1024067	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder to include rheumatoid arthritis.

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to service connection for residuals of a 
right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to November 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In July 2007, the Veteran was afforded a hearing in this 
matter before the Board at his local RO.  However, since the 
Veterans Law Judge who conducted the Veteran's July 2007 
hearing is no longer employed by the Board, and the law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision which is made on 
that appeal (38 C.F.R. § 20.707 (2009)), the Veteran was 
advised in a June 2010 letter of his right to another Board 
hearing.  Thereafter, in a written statement signed by the 
Veteran and received by the Board in June 2010, the Veteran 
indicated his desire to attend another hearing before a 
Veterans Law Judge at his local RO.  Consequently, the Board 
finds that it has no alternative but to remand this case so 
that the Veteran can be afforded his requested hearing.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at his 
local RO located in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



